IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0048
                              Filed March 4, 2020


IN THE INTEREST OF C.B.,
Minor Child,

D.C., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Aaron H. Ginkens of Ginkens Law Firm, P.L.C., West Des Moines, for

appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Karl Wolle of Juvenile Public Defender, Des Moines, attorney and guardian

ad litem for minor child.



       Considered by Tabor, P.J., and Mullins and Schumacher, JJ.
                                           2


MULLINS, Judge.

         A mother appeals the termination of her parental rights to her minor child. 1

In addition to challenging the sufficiency of the evidence supporting the statutory

grounds cited by the juvenile court, she argues termination is not in the child’s best

interests, the permissive statutory exception to termination contained in Iowa Code

section 232.116(3)(c) (2019) should be applied to preclude termination, and the

State failed to make reasonable efforts at reunification.

         The mother does not specifically challenge any of the juvenile court’s

findings of fact or conclusions of law, nor does she point to any facts in the record

in support of the issues she presents. See Iowa Rs. App. P. 6.201(1)(d) (“The

petition on appeal shall substantially comply with form 5 in rule 6.1401”); 6.1401–

Form 5(8) (“[S]tate what findings of fact or conclusions of law the district court

made with which you disagree and why, generally referencing a particular part of

the record, witnesses’ testimony, or exhibits that support your position on

appeal. . . . General conclusions, such as ‘the trial court’s ruling is not supported

by law or the facts’ are not acceptable.”).

         Although the mother provides boilerplate citations to legal authorities, she

provides no argument as to how these authorities apply to the facts of this case or

how their potential application would warrant reversing the juvenile court. “To

reach the merits of this case would require us to assume a partisan role and

undertake the appellant’s research and advocacy. This role is one we refuse to

assume.” Inghram v. Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974).



1   The father’s rights were also terminated. He does not appeal.
                                         3


It is not our duty to “speculate on the arguments [a party] might have made and

then search for legal authority and comb the record for facts to support such

arguments.” Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996).

       The mother’s failure to mount an argument or point us to the facts she

believes support reversal waives error. See Iowa R. App. P. 6.903(2)(g)(3); see

also In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (“A broad, all encompassing

argument is insufficient to identify error in cases of de novo review.”). Although we

acknowledge termination-of-parental-rights appeals are expedited and the

opportunity for briefing is abbreviated, see generally Iowa R. App. P. 6.201, the

mother’s arguments are not adequately formulated to facilitate our review.

       In any event, a de novo review of the record reveals the following pertinent

facts. The child was born in April 2019. Prior thereto, the mother was involved in

child-welfare proceedings as to two other children; her parental rights to those

children have since been terminated. In early May, the mother tested positive for

methamphetamine; the child was removed from her care and placed in foster care,

where the child has remained. Shortly after removal, the mother tested positive

for   methamphetamine      and    cocaine.      The    child   tested   positive   for

methamphetamine as well when taken in for an assessment.                The mother

continued to test positive for methamphetamine throughout the proceedings,

including mere weeks before the termination hearing in December. The mother

unwaveringly denied drug use. The mother also has significant mental-health

issues and continues to maintain an on-again, off-again relationship with a

domestic abuser. The mother never progressed beyond fully-supervised visitation.
                                         4


       The juvenile court terminated the mother’s rights under Iowa Code section

232.116(1)(g) and (h). Upon our de novo review, we find the evidence clear and

convincing to support termination under both grounds. Having given “primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child,” we find termination to be in the child’s best

interests. Iowa Code § 232.116(2). We are unable to find “clear and convincing

evidence that the termination would be detrimental to the child . . . due to the

closeness of the parent-child relationship.” Id. § 232.116(3)(c). As to reasonable

efforts, the mother claims she “offered exhibits and testimony at the termination of

parental rights trial” that “show by clear and convincing evidence that the State

failed to provide [her] with reasonable efforts.” The mother only offered one exhibit

at the termination trial, and it has no relation to the State’s reasonable-efforts

mandate.    While the mother testified she requested bus passes from the

department and did not receive them, passively suggested her contact with the

department and child was insufficient, and stated her belief the department did not

support reunification, she agreed she otherwise “asked nothing of them.” In any

event, raising the issues at the time of the termination hearing was too late to

preserve the claim for appellate review. See In re A.A.G., 708 N.W.2d 85, 91 (Iowa

Ct. App. 2005). Even if the mother had preserved error, we would conclude the

State’s efforts were reasonable under the circumstances of the case.

       We affirm the termination of the mother’s parental rights.

       AFFIRMED.